In a eoram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated June 6, 1967, which denied *831the'application without a hearing. Order affirmed. The record clearly demonstrates that defendant’s claims are without factual support and that there is no reasonable probability at all that his averments are true (People v. Richetti, 302 N. Y. 290; People v. White, 309 N. Y. 636). Moreover, in our opinion, a promise of leniency by a police sergeant, claimed to have induced defendant’s guilty plea, is not a basis for nullifying the plea, absent proof that the prosecutor or his duly authorized representative or the court participated therein. Since no claim is made that such was the situation at bar, no hearing is indicated. Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.